Porter, J.

delivered the opinion of the court.
This is an action to set aside a sale of the right of the plaintiffs’ ancestor to a tract of land. The grounds of rescission alleged, are fraud and lesion. The cause was submitted to a jury in the court of the first instance, who found for the defendant. The plaintiffs appealed.
On the trial, the defendant offered in evidence sales made in different parts of the same section of the state, to show the fluctuations in price to which landed property was then *253subject. This evidence was objected to, but admitted, and we think correctly by the judge a quo. On the plaintiffs, however, offering a copy of the sale made by the defendant of the tract in dispute, some months after he purchased it, the defendant objected to its introduction, and the court sustained the objection. In this we think the court erred. The evidence, as was argued, is by no means conclusive as to the value of the property at the time the defendant purchased, but it is evidence of a, difference in value of which the plaintiffs should not have been deprived, and of the weight due to which, the jury were to judge.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed: And it is further ordered and decreed, that this case be remanded to the District Court, with directions to the judge not to reject evidence offered by the plaintiffs of the price at which the ■■ defendant sold the premises: And it is further ordered, that the appellees pay the costs of this appeal.